     Case 2:20-cv-00495-TLN-DB Document 14 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHRIS WAMALWA KIBUNGUCHY,                         No. 2:20-cv-0495-TLN-DB
12                       Petitioner,
13           v.                                         ORDER
14    SMY SHNIDER, et al.
15                       Respondents.
16

17          Petitioner Chris Wamalwa Kibunguchy (“Petitioner”), a state prisoner proceeding pro se,

18   has filed an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 and a civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 7, 2020, the magistrate judge filed findings and recommendations which were

22   served on Petitioner and which contained notice to Petitioner that any objections to the findings

23   and recommendations were to be filed within thirty days. (ECF No. 13.) Petitioner has not filed

24   any objections to the Findings and Recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                       1
      Case 2:20-cv-00495-TLN-DB Document 14 Filed 07/23/20 Page 2 of 2

 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 4   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 5   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 6   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 7   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 8   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

 9   appealability indicating which issues satisfy the required showing or must state the reasons why

10   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

11   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

12   jurists of reason would find it debatable whether the district court was correct in its procedural

13   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

14   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

15   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)).

16          For the reasons set forth in the magistrate judge’s Findings and Recommendations (ECF

17   No. 19), the Court finds that issuance of a certificate of appealability is not warranted in this case.

18   Accordingly, IT IS HEREBY ORDERED that:

19          1. The findings and recommendations filed May 7, 2020, are adopted in full;

20          2. This action is dismissed for failure to state a claim under 28 US.C. § 2254;
21          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

22   2253; and

23          4. The Clerk of the Court is directed to close this case.

24          IT IS SO ORDERED.

25   DATED: July 21, 2020

26
27                                                              Troy L. Nunley
                                                                United States District Judge
28
                                                         2
